Title: 28th.
From: Adams, John Quincy
To: 


       I learnt this day that the bar determined last evening to abide by the rule, which they had adopted some years ago, which was that there should not be more than three students in an office at once. Putnam therefore cannot be received by Mr. Parsons. I understand he has this day applied to Mr. Bradbury, who will receive him immediately. Court sat all day, but finally adjourn’d this afternoon, till next April, when they will sit at Ipswich. There was one trial by Jury this forenoon. It was between Parson Murray of this town, and the inhabitants of Salisbury: One of the people of Salisbury attended always at Mr. Murray’s meeting; but was assessed in his own town: the question was whether his tax should be paid to Mr. Murray, or whether it should go to the support of the minister of Salisbury. The jury brought in a verdict, in favour of Mr. Murray; a similar case has two or three times been determined in the same manner; I think very improperly; and so thinks Mr. Parsons.
       In the afternoon, a man was convicted of stealing a couple of sheep; for which he was fined 30 shillings. Parsons, said in England he would have been hung, but I a little doubt. I dined at Mr. Carter’s. Mr. and Mrs. Smith from Boston were there. Mr. Smith brought me a letter from W. Cranch, which gives me an account of the rustication of Walker. The circumstances are much to his disgrace. I had likewise a letter from my father, and one from my mother, of the 18th. and 20th. of July. Some letters are yet remaining. Little was with me about half an hour this evening.
      